DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because the following element lacks proper antecedent basis in the claim:  line 3: “the elevator system”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 include the limitation “and when it is determined that a failure status … is present”.  However, the term “when” renders the claim(s) indefinite.  It is unclear whether the claim necessarily requires the limitations which follow in a case 
Claim 2 includes the limitation “claim 1, further comprising performing a dynamic compensation control mode of operation to control a”.  However claim 1, from which claim 2 depends, requires a dynamic compensation control mode of operation to be deactivated.  It is unclear how the dynamic compensation control mode of operation can be performed, while also being deactivated in order to fulfil the limitations of claim 1.  For examining purposes, this limitation is interpreted as stating “claim 1, wherein the dynamic compensation control mode of operation controls a”.  
Claims 7, 10 and 16 includes the limitation “travel/motion state of the elevator car with the elevator shaft”.  However the term “with” renders the claim indefinite.  It is unclear how a motion state of an elevator car can be monitored with an elevator shaft since an elevator shaft functions as a medium for which the elevator car travels.  For examining purposes, this limitation is interpreted as stating “travel/motion state of the elevator car within the elevator shaft”.
Claim 10 includes the limitation “deactivates a dynamic compensation control mode of operation of the elevator system”.  However there is a lack of antecedent basis for “the elevator system”. It is unclear whether applicants intend to reference the computing system, the elevator control system, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “deactivates a dynamic compensation control mode of operation of the elevator control system”. 
Claim 11 includes the limitation “claim 10, wherein the computing system is configured to perform a dynamic compensation control mode of operation to control a”.  
Claims 3-6, 8, 9, 12-15 and 17-20 depend from claims 1 or 10 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al. (US 7,007,774 B2) in view of Seki et al. (US 6,089,355).
Claim 1: Utsunomiya et al. discloses a method of monitoring a dynamic compensation control system of an elevator system where a first motion state sensor signal and second motion state sensor signal is generated by a first motion state sensor (acceleration sensor 15A) and second motion state sensor (acceleration sensor 15B) shown in FIG. 2 to be located on an elevator car, respectively, and an operational status of the second motion state sensor is determined based on an analysis of the first motion state sensor signal and the second motion state sensor signal to determine that a failure status (out of order) of the second motion state sensor is present, resulting in a dynamic compensation control mode of operation (active control) of the elevator system being deactivated (stopped) (column 8 lines  30-41).  This reference fails to disclose the first motion state sensor to be associated with an elevator machine.
However Seki et al. teaches method of monitoring in an elevator system, where a first motion state sensor (motor speed detecting means 7) which generates a first 
Given the teachings of Seki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Utsunomiya et al. with providing the first motion state sensor to be associated with an elevator machine.  Doing so would “suppress a car vibration and supply a corrected car speed command value to the motor controller” as taught in Seki et al. (column 2 lines 43-45).
Claim 2: Utsunomiya et al. modified by Seki et al. discloses a method as stated above, where the dynamic compensation control mode of operation is disclosed in Utsunomiya et al. to control a motion state of the elevator car relative to a landing with a computing system and the elevator machine, including receiving the first and second motion state sensor signal at the computing system and controlling the elevator machine to minimize vibrations of the elevator car at the landing (column 2 lines 38-42).
Claim 3: Utsunomiya et al. modified by Seki et al. discloses a method as stated above, where the determination of the operational status of the second motion state sensor is disclosed in Utsunomiya et al. to be performed during a travel of the elevator car between landings of the elevator system (column 2 lines 34-36).
Claim 5: Utsunomiya et al. modified by Seki et al. discloses a method as stated above, where the failure status is disclosed in Utsunomiya et al. to be based on a determination that the second motion state sensor signal is outside (exceeds) of a predetermined tolerance (column 5 lines 55-57).
Claim 6: Utsunomiya et al. modified by Seki et al. discloses a method as stated above, where the predetermined tolerance is disclosed in Utsunomiya et al. to be defined by an upper boundary (column 5 lines 55-57) and a lower boundary (column 7 lines 55-58) relative to the first motion state sensor signal.
Claim 7: Utsunomiya et al. modified by Seki et al. discloses a method as stated above, but fails to disclose the predetermined tolerance to be one of (i) fixed for all distances of travel of the elevator car within an elevator shaft or (ii) variable based on a distance of travel of the elevator car within an elevator shaft.
However Seki et al. teaches a method of monitoring in an elevator system, where a feedback gain is dependent on a spring constant, which is variable based on a distance of travel of the elevator car within an elevator shaft (column 10 lines 32-36).
Given the teachings of Seki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Utsunomiya et al. with providing the predetermined tolerance to be variable based on a distance of travel of the elevator car within an elevator shaft.  Doing so would “make higher accurate speed control than that using a fixed feedback gain” as taught in Seki et al. (column 10 lines 36-37).
Claim 8: Utsunomiya et al. modified by Seki et al. discloses a method as stated above, where the first motion state sensor and the second motion state sensor each measure a velocity, as shown in Utsunomiya et al. (column 9 lines 60-65).
Claim 9: Utsunomiya et al. modified by Seki et al. discloses a method as stated above, where a notification (alarm) regarding a failure status is disclosed in Utsunomiya 
Claim 10: Utsunomiya et al. discloses an elevator control system including an elevator car located within an elevator shaft where a first motion state sensor signal and second motion state sensor signal is generated by a first motion state sensor (acceleration sensor 15A) and second motion state sensor (acceleration sensor 15B) shown in FIG. 2 to be arranged on an elevator car, respectively, a computing system in communication with the first and second motion state sensors receives a respective first and second motion state sensor signal to perform health monitoring of the second motion state sensor, and an operational status of the second motion state sensor is determined based on an analysis of the first motion state sensor signal and the second motion state sensor signal to determine that a failure status (out of order) of the second motion state sensor is present, resulting in a dynamic compensation control mode of operation (active control) of the elevator system being deactivated (stopped) (column 8 lines  30-41).  This reference fails to disclose an elevator machine operably connected to the elevator car and the first motion state sensor to be arranged relative to the elevator machine.
However Seki et al. teaches method of monitoring in an elevator system, where an elevator machine (motor 4) is operably connected to an elevator car, and a first motion state sensor (motor speed detecting means 7) which generates a first motion state sensor signal is associated with the elevator machine (column 3 lines 55-58).
Given the teachings of Seki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Claim 11: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, where the dynamic compensation control mode of operation is disclosed in Utsunomiya et al. to control a motion state of the elevator car relative to a landing with a computing system and the elevator machine, including receiving the first and second motion state sensor signal at the computing system and controlling the elevator machine to minimize vibrations of the elevator car at the landing (column 2 lines 38-42).
Claim 12: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, where the determination of the operational status of the second motion state sensor is disclosed in Utsunomiya et al. to be performed during a travel of the elevator car between landings of the elevator system (column 2 lines 34-36).
Claim 14: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, where the failure status is disclosed in Utsunomiya et al. to be based on a determination that the second motion state sensor signal is outside (exceeds) of a predetermined tolerance (column 5 lines 55-57).
Claim 15: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, where the predetermined tolerance is disclosed in Utsunomiya 
Claim 16: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, but fails to disclose the predetermined tolerance to be one of (i) fixed for all distances of travel of the elevator car within an elevator shaft or (ii) variable based on a distance of travel of the elevator car within an elevator shaft.
However Seki et al. teaches an elevator control system, where a feedback gain is dependent on a spring constant, which is variable based on a distance of travel of the elevator car within an elevator shaft (column 10 lines 32-36).
Given the teachings of Seki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control system disclosed in Utsunomiya et al. with providing the predetermined tolerance to be variable based on a distance of travel of the elevator car within an elevator shaft.  Doing so would “make higher accurate speed control than that using a fixed feedback gain” as taught in Seki et al. (column 10 lines 36-37).
Claim 17: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, where the first motion state sensor and the second motion state sensor each measure a velocity, as shown in Utsunomiya et al. (column 9 lines 60-65).
Claim 18:.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al. (US 7,007,774 B2) modified by Seki et al. (US 6,089,355) as applied to claim 10 above, further in view of Stolt et al. (US 2016/0221794 A1).
Claims 4 and 13: Utsunomiya et al. modified by Seki et al. discloses a method and elevator control system as stated above, but fails to disclose a re-leveling operation to be performed with the elevator machine and the first motion state sensor signal at a landing when the dynamic compensation control mode of operation is deactivated.
However Stolt et al. teaches method and elevator control system, where a re-leveling operation to be performed (page 1 ¶ [0016]) with an elevator machine (page 3 ¶ [0055]).
Given the teachings of Stolt et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control system disclosed in Utsunomiya et al. as modified by Seki et al. with providing a re-leveling operation to be performed with the elevator machine and the first motion state sensor signal at a landing when the dynamic compensation control mode of operation is deactivated.  Doing so would provide “removable of an overload of the car” as taught in Stolt et al. (page 1 ¶ [0011]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al. (US 7,007,774 B2) modified by Seki et al. (US 6,089,355) as applied to claim 10 above, further in view of Husmann (US 7,621,377 B2).
Claim 19: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, where the second motion state sensor is disclosed in 
However Husmann teaches an elevator control system, where a motion state sensor is a speed encoder (30) attached to a wheel (12) (column 5 lines 22-24) of elevator car (1), as shown in Fig. 3.
Given the teachings of Husmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control system disclosed in Utsunomiya et al. as modified by Seki et al. with providing the second motion state sensor to be an encoder.  Doing so would allow precise monitoring of the elevator car’s speed, independent from a speed of the machine.
Claim 20: Utsunomiya et al. modified by Seki et al. discloses an elevator control system as stated above, where a roller guide (7) is shown in FIG. 1 of Utsunomiya et al. to be located on an exterior of the elevator car, and arranged to guide movement of the elevator car relative to a guide rail (2).  The second motion state sensor is a speed sensor (column 9 lines 60-65) to monitor the elevator car, and therefore roller guide (column 3 lines 61-65).  These references fail to disclose the second motion state sensor to be an encoder.
However Husmann teaches an elevator control system, where a motion state sensor is a speed encoder (30) attached to a wheel (12) (column 5 lines 22-24) of elevator car (1), as shown in Fig. 3.
Given the teachings of Husmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             December 4, 2021